Citation Nr: 0948289	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-08 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1946 through 
September 1947.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Wichita, Kansas (RO).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran asserts that service connection is warranted for 
a bilateral knee disorder and a right shoulder disorder.  He 
contends that he injured his knees and right shoulder during 
a motor vehicle accident during service in Japan.  He 
reported that he served in Japan from October 1946 through 
August 1947.  He noted that, in May 1947, he was involved in 
a Jeep accident, that Sgt. S. of the motor pool was driving, 
and that E. H. was in the back seat.  He stated that the 
driver struck a railroad bridge and that the man in the 
backseat was thrown out of the Jeep and that he hit the 
railroad track where he broke his neck and died.  The Veteran 
further reported that both of his knees were cut to the bone 
by the dashboard, that he was thrown 40 feet down an 
embankment and was unconscious until the next day, and that 
he broke a bone in his right shoulder.  He noted that he was 
taken to a hospital in Yokohama, Japan, where he remained for 
6 to 7 weeks.

Initially, the Veteran's service treatment records are not 
available and are presumed destroyed in a fire at the 
National Personnel Records Center in 1973.  As such, there 


is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule in cases 
such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt 
rule to assist the Veteran in developing a claim, and to 
explain its decision when the Veteran's medical records are 
not available.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Based upon its review of the Veteran's claims folder, the 
Board finds that there is a further duty to assist the 
Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

The U.S. Army and Joint Services Records Research Center 
(JSRRC) was unable to conduct a search to verify the 
occurrence of the alleged Jeep accident.  In its response, 
JSRRC reported that the search could not be conducted because 
the RO "failed to provide the complete time period the 
veteran was assigned to 43rd Engineer what? while in Japan."  
The Veteran's claims file does not reveal that the RO 
provided the requested information to JSRRC in order to 
verify the inservice motor vehicle accident.  Accordingly, in 
further attempt to confirm the occurrence of the Veteran's 
reported inservice motor vehicle accident, the RO should 
provide JSRRC with the requested information and request that 
JSRRC perform a search to verify whether the Veteran was 
involved in a motor vehicle accident from April 1947 through 
June 1947.  The RO should also request that JSRRC verify the 
death of E. H. during that time period.

In addition, while the RO requested the Veteran's service 
treatment records and Surgeon General Office records, the 
claims file does not reflect that the RO has requested the 
Veteran's sick/morning reports or clinical records from his 
reported hospitalization.  Specifically, the Veteran reported 
that he was hospitalized in Yokohama, Japan for 6 to 7 weeks 
as a result of his injuries.  Thus, the RO should first 
verify with the Veteran the name of the hospital in which he 
was treated for his injuries in May 1947.  Thereafter, the RO 
should conduct a search for any additional treatment records, 
to include clinical records from the identified hospital, 


for the period of May 1947 through July 1947.  The RO should 
also conduct a search for any and all available sick/morning 
reports.

A statement dated in January 2006 from M. G., D.O., found 
that the Veteran's current right shoulder disorder and 
bilateral knee disorder were "related to the jeep wreck in 
1946."  However, no clinical records or other bases for this 
conclusion were included in the claims file.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
bilateral knee and right shoulder 
disorders during and since his discharge 
from service.  Specifically, the RO must 
ask the Veteran to identify the name of 
the civilian and/or military hospital in 
which he was treated for his bilateral 
knee and shoulder disorders in May 1947.  
Thereafter, the RO must obtain the 
clinical records of all treatment rendered 
at any hospital identified by the Veteran 
during the period of May 1947 through July 
1947.  Subsequently, and after securing 
the proper authorizations where necessary, 
the RO must make arrangements to obtain 
all the records of treatment or 
examination from all of the sources listed 
by the Veteran which are not already on 
file.  The RO must also obtain all of the 
Veteran's sick/morning reports during his 
active duty service.  All information 
obtained must be made part of the claims 
file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the named 
records the RO is unable to secure same, 
the RO must notify the Veteran and his 


representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

2.  The RO must advise the Veteran that he 
can submit alternate evidence to support 
his contention that service connection for 
bilateral knee and right shoulder 
disorders is warranted.  This evidence may 
take the following forms; however, the 
Veteran may submit any other evidence he 
finds appropriate: statements from service 
medical personnel, "buddy" certificates 
or affidavits; employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the Veteran may have 
been treated, especially soon after 
discharge; letters written during service; 
photographs taken during service; pharmacy 
prescription records and insurance 
examinations.

3.  The RO must again attempt to verify 
the occurrence of the May 1947 motor 
vehicle accident with JSRRC.  
Specifically, the RO must provide JSRRC 
with the information requested in its 
response, including the complete time 
period that the Veteran was assigned to 
the 43rd Engineer, and request that JSRRC 
perform a search for the time period of 
April 1947 through June 1947 to verify 
whether the Veteran was involved in a 
motor vehicle accident, to include a 
search of any morning reports and casualty 
reports.  The RO must also request 


that JSRRC verify the death of E. H. 
during the time period of April 1947 
through June 1947.  If JSRRC is unable to 
provide the specific information 
requested, they must be asked to direct 
the RO to any additional appropriate 
sources.  All documentation received by 
the RO from JSRRC must be associated with 
the claims file.  The RO must ask JSRRC to 
discuss in its response what the records 
show with regard to the occurrences 
identified by the Veteran.

4.  The RO must request that Dr. G. 
provide the medical bases for his opinion 
that the Veteran's current right shoulder 
disorder and bilateral knee disorders are 
related to a Jeep accident in 1946.  
Additionally, all pertinent examination 
and treatment records regarding these 
disorders must be requested from Dr. G. 
and associated with the claims file.

5.  The RO must then re-adjudicate the 
Veteran's claims for service connection 
for a bilateral knee disorder and a right 
shoulder disorder.  If any of the benefits 
sought on appeal remain denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

6.  THE VETERAN'S APPEAL HAS BEEN ADVANCED 
ON THE BOARD'S DOCKET.  This claim must be 
afforded expeditious treatment.  All 
claims 


remanded by the Board or by the Court for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



